EXAMINER’S AMENDMENT
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with John F. Gallagher III on June 14 and email communications.
  
3. 	The application has been amended as follows:           Please cancel claims 13 and 28-31. 	Please amend claims 1, 3, 6, 8, 10-11, 14-15, and 18 as follows:

In the Claims

1.     (Currently Amended) An electronic device, comprising: 
 	a display;
 	 a speaker; and 
 	a processor configured to: 
detect execution of a currently executed application among a plurality of applications to which different priorities are set; 
control displaying, by the display, a screen, in response to detecting execution of the currently executed application; 
receive a notification including text content;
identify a priority of the received notification of an application; 
of the application to a priority of the currently executed application on the screen; 
in response to the priority of the notification of the application being higher than or equal to [[a]] the priority of the currently executed application, control displaying a first notification message containing the text content included in the notification with a transparency on the screen;
 in response to the priority of the notification of the application being lower than the priority of the currently executed application, convert the text content included in the notification into an audio format based on at least part of the notification and output [[of]] a second notification message speaking the text content included in the notification with the text content being displayed with a transparency having a level of transparency that is different than a level of transparency of the first notification message; and 
start a timer for accepting [[an]] a user input with respect to [[an]] the application which provides the displayed first or second notification messages.  

2.     (Cancelled)  

3.     (Currently Amended) The electronic device of claim 1, wherein second notification message is based on one of the priority of the notification to the priority of the currently executed application.  

4.     (Cancelled)  

5.     The electronic device of claim 1, wherein the processor is further configured to recognize a voice as the input with respect to an application which provides the notification, in response to the voice corresponding to a notification sound being input through the microphone.  

of the application being lower than the priority of the currently executed application.  

7.     The electronic device of claim 1, wherein the processor is further configured to set priorities of each notification type differently, in response to the notification of a specific application being at least one type of a plurality of types.  

8.     (Currently Amended) The electronic device of claim 7, wherein the processor is further configured to set a priority of the notification of the application to one of a lowest priority or a highest priority, in response to a specific word being included in the notification of the specific application.  

9.     The electronic device of claim 1, wherein the electronic device is a head mounted display (HMD), and the screen displays one of an augmented reality (AR) image or a virtual reality (VR) image.  

10.     The electronic device of claim 9, wherein the processor is further configured to display the text content when the application is executed in one of an AR mode or a VR mode.  

11.     (Currently Amended) A method of controlling a display of an electronic device, the method comprising:
 detecting execution of a currently executed application among a plurality of applications to which different priorities are set; 
displaying a screen, in response to detecting execution of the currently executed application; 
receiving a notification including text content;
 identifying a priority of the notification of an application;
of the application to a priority of the currently executed application;
 in response to the priority of the notification of the application being higher than or equal to [[a]] the priority of the currently executed application, displaying a first notification message containing the text content included in the notification with a transparency on the screen; 
in response to the priority of the notification of the application being lower than the priority of the currently executed application, converting the text content included in the notification into an audio format based on at least part of the notification and outputting a second notification speaking the text content included in the notificationhaving a level of transparency that is different than a level of transparency of the first notification message; and
 starting a timer for accepting [[an]] a user input with respect to [[an]] the application which provides the displayed first or second notification messages.  

12.     (Cancelled)  
13.     (Cancelled) 

14.  	(Currently Amended) The method of claim 11, wherein an output volume of the second notification message 

15.  	(Currently Amended) The method of claim 11, wherein the text content is displayed after the currently executed application is terminated, in response to the notification of [[an]] the application having the priority lower than the priority of the currently executed application.  

16.  	The method of claim 11, further comprising setting priorities of each notification type differently, in response to the notification of a specific application being at least one type of a plurality of types.  

17.  	The method of claim 16, further comprising setting the priority of the notification of the application to a lowest or highest priority, in response to a specific word being included in the notification of the specific application.  

18.  	(Currently Amended) The method of claim 11, wherein the displaying the text content or the providing the notification is performed when the application is executed in an AR mode or a VR mode.  

19-27.     (Cancelled)  
28-31.     (Cancelled) 


REASONS FOR ALLOWANCE
4. 	Claims 1, 3, 5-11 and 14-18 are allowed.
5.   	The following is an examiner’s statement of reasons for allowance:
 	Claims 1 and 11 are allowed because the examiner was unable to find prior art that specifically teaches “in response to the priority of the notification of the application being lower than the priority of the currently executed application, convert the text content included in the notification into an audio format based on at least part of the notification and output a second notification message speaking the text content included in the notification with the text content being displayed with a transparency having a level of transparency that is different than a level of transparency of the first notification message”, in combination with the remaining claim limitations.
	The closest prior art, ““Smart Method of managing notification on mobile device” (IPCOM000245581D, published on March 21, 2016, hereinafter SamrtNotification) 
However, SamrtNotification fails to disclose, suggest, or teach all the limitations as recited above.
	Another close prior art, “Systems and Methods for Wireless Activity Monitoring with Notifications” by Hauser et al. (US 2014/0344375 A1) discloses systems and methods for providing notifications to a user that allows the user to  set a type of notification for each priority level associated with an application/event. The user may set different types of notifications for different types of events. The user may further set any desired combination of audible, visual, and tactile notifications with different priority levels thus, the user may set and output only an audible notification when a received notification is lower than a current application without a visual notification. However, Hauser also fails to disclose, suggest, or teach all the limitations as recited above.
	Another close prior art, “Gesture guidance device for moving platform, Gesture guidance system for moving platform, and Gesture guidance method for moving platform” by Hirano et al. (US 2016/0334879 A1) discloses a method for presenting notifications. The notifications can be displayed with a transparency corresponding to the emphasis level of the notification. However, Hirano also fails to disclose, suggest, or teach all the limitations as recited above.

  6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/RINNA YI/
Primary Examiner, Art Unit 2144